DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 5-7 and 20.

Applicants' arguments, filed 03/24/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 2, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0212499, Jul. 31, 2014) in view of Serhan et al. (US 2005/0070900, Mar. 31, 2005) and Horton et al. (US 2013/0138222, May 30, 2013).
Cooper et al. disclose a bone repair composition comprising demineralized cortical bone powder, demineralized cortical bone fibers, mineralized cancellous bone particles (i.e. cadaveric material), and periosteum pieces (¶ [0010]). In some embodiments, the bone repair composition is hydrated with a physiologically acceptable liquid and biocompatible carrier. Examples of physiologically acceptable liquids include hyaluronic acid (i.e. liquid component), blood fractions, and mixtures thereof. Examples of blood fractions include platelet-rich plasma (i.e. liquid component). After hydrating, the bone repair composition becomes a putty or a paste that can be molded into a predetermined shape and administered to a bone defect and manipulated to conform to the bone defect in such a manner that will promote healing (¶ [0062]). The bone repair composition may be used to repair the vertebral column including spinal fusion (¶ [0058]). The demineralized bone powder may be irradiated and osteogenic proteins may be added to the irradiated demineralized bone powder after irradiation. Such osteogenic proteins are those referred to in the art as bone morphogenetic proteins (BMPs) (¶ [0032]). The composition may comprise additional, optional materials. For 
Cooper et al. differ from the instant claims insofar as not disclosing wherein the composition comprises BMP-2 or BMP-7 and wherein the composition is in a kit.
	However, Serhan et al. disclose a kit for providing fusion-promoting material comprising an intervertebral fusion device and a flowable osteogenic material such as platelet-rich plasma (¶ [0006]). Suitable flowable materials include compounds that stimulate and/or bone growth, such as BMP-2 and BMP-7 (¶ [0056]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Cooper et al. disclose wherein the composition comprises BMPs. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since these are known and effective BMPs for bone compositions as taught by Serhan et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since they stimulate and/or support bone growth as taught by Serhan et al.
Cooper et al. disclose wherein the composition may be used to repair the vertebral column including spinal fusion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the composition of Cooper et al. in a kit since compositions used to promote vertebral fusion are known to additionally comprise other components such as an intervertebral fusion device as taught by Serhan et al. 

However, Horton et al. disclose implants for promoting bone growth, the implants including a perforated placental membrane sheet wrapped around an osteoconductive material composed of bone chips, bone granules, bone powders or combinations thereof, the osteoconductive material being configured for providing a scaffold upon which bone growth can occur. The placental membrane sheet acts to maintain the osteoconductive material in a cohesive, organized configuration within a site of a patient where bone growth is to be induced (abstract). A shortcoming of present posterolateral spinal fusion methods is the reliance on muscle tension or other inadequate means for maintaining bone grafts in place between transverse processes. This is especially so when the bone graft is presented as bone chips, granules or powders which can migrate out of the posterolateral portion of the spine over time. The invention addresses the problem of bone graft containment and undesired bone graft migration from sites in a patient where bone growth is desired (¶ [0004]). The osteoconductive material may be provided as a putty (¶ [0031]). 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the bone repair composition of Cooper et al. with a perforated placental membrane motivated by the desire to maintain the composition in a cohesive, organized configuration within a site of a patient where bone growth is to be induced as taught by Horton et al. 

In regards to instant claim 20 reciting instructions for use, the instructions are non-functional descriptive material.  Patentable weight need not be given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035; In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See MPEP 2106.01.  See MPEP 2111.05.

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 2, 5-7 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 9 and 18 of copending Application No. 16/385,230 (reference application) in view of Horton et al. (US 2013/0138222, May 30, 2013).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims and pending claims both recite a composition comprising at least one cadaveric material (e.g. cancellous bone), at least one liquid component (e.g. platelet rich plasma), and BMP-2. The pending claims differ from the conflicting claims insofar as reciting wherein the composition is coated with an effective amount of a mammalian birth tissue composition. However, Horton et al. disclose implants for promoting bone growth, the implants including a perforated placental membrane sheet wrapped around an osteoconductive material composed of bone chips, bone granules, bone powders or combinations thereof, the osteoconductive material being configured for providing a scaffold upon which bone growth can occur. The placental membrane sheet acts to maintain the osteoconductive material in a cohesive, organized configuration within a site of a patient where bone growth is to be induced (abstract). It would have been obvious to one of ordinary skill in the art to have coated the pending claimed bone substitute with a perforated placental membrane 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made.

Conclusion
Claims 1, 2, 5-7 and 20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRACY LIU/Primary Examiner, Art Unit 1612